DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electric device" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the electronic device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the receiving unit" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the electronic device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the receiving unit" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrections are required.
All claims that are not specifically addressed are rejected due to a dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nge et al. (“Nge”) (U.S. Patent Application Publication Number 2018/0189223) and McPherson et al. (“McPherson”) (U.S. Patent Application Publication Number 2017/0017295).
Regarding Claims 1, 9, and 10, Nge discloses an electronic device comprising: 
a CPU (Figure 5, item 502); and
a memory (Figure 5, item 504) storing a program which, when executed by the CPU, causes the electronic device to function as:
a receiving unit (Figure 1, item 118) that receives an instruction for activating the electronic device (Figure 4, item 410; i.e., an instruction to enable primary power path 102);
a connection unit (Figure 1, item 116) that receives power from a power supply apparatus via a first terminal (paragraphs 0025-0026; i.e., the first terminal being the VBUS terminal of the connector); 
a communication control unit that communicates with the power supply apparatus via a second terminal to receive power supply capability information of the power supply apparatus (paragraph 0035); and 
where a control unit disables activation (i.e., the examiner interprets the disabling of the primary power path 102 [Figure 1] in Nge as equivalent to the claimed feature of “disabling activation”) of the electronic device by the instruction for activating the electronic device after the power supply apparatus is connected to the connection unit and before a predetermined notification (i.e., the PS_RDY message) is received from the power supply apparatus (Figure 4, item 404, paragraph 0038; i.e., the primary power path 102 is disabled after the power supply unit is connected [this is so because the request message is sent to the power supply unit] and before the PS_RDY signal is received), wherein the predetermined notification is transmitted from the power supply apparatus to the electronic device when voltage supplied from the power supply apparatus is changed from 5 V to a voltage higher than 5V (Figure 3, see change from VSafe5V to VHI_VOLTAGE on the VBUS line, paragraphs 0038-0039; i.e., the power receiving device requests [Figure 3, step 4] a voltage higher than vSafe5V [5 volts]; in response, the power supply apparatus sends an accept message and a PS_RDY signal [Figure 3, step 6] that indicates that the request was accepted and a voltage higher than 5 volts is being transmitted).
Nge does not expressly disclose the receiving unit receives the instruction for activating the electronic device from a user;
wherein the control unit activates the electronic device in accordance with the instruction for activating the electronic device received by the receiving unit in a case where the activation of the electronic device by the instruction for activating the electronic device is not disabled.
In the same field of endeavor (e.g., power control techniques), McPherson teaches the receiving unit receives the instruction for activating the electronic device from a user (Figure 3, item 322);
wherein a control unit activates the electronic device in accordance with the instruction for activating the electronic device received by the receiving unit in a case where the activation of the electronic device by the instruction for activating the electronic device is not disabled (paragraphs 0087-0088).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined McPherson’s teachings of power control techniques with the teachings of Nge, for the purpose of giving the user more control over the attached devices. This can be useful if the user is able to detect (e.g., by visual inspection) that an unauthorized device is connected to the system.

Regarding Claim 2, Nge discloses wherein the electronic device can be activated after the communication control unit receives the predetermined notification from the power supply apparatus (Figure 4, item 410).

Regarding Claim 3, Nge discloses wherein activation of the electronic device is disabled after the control unit determines that the power supply apparatus is connected to the connection unit (Figure 4, items 402-404).

Regarding Claim 4, Nge discloses wherein the control unit determines that the power supply apparatus is connected to the connection unit by detecting that voltage is supplied to a VBUS terminal (paragraph 0026).

Regarding Claim 5, Nge discloses wherein the control unit determines that the power supply apparatus is connected to the connection unit by detecting that voltage is supplied to the second terminal (paragraphs 0025-0026).

Regarding Claim 6, Nge discloses wherein the control unit determines that the power supply apparatus is connected to the connection unit by detecting receipt of the power supply capability information from the power supply apparatus (paragraph 0035).

Regarding Claim 7, Nge discloses wherein the control unit disables activation of the electronic device before the communication control unit receives a predetermined notification from the power supply apparatus in a case where no battery is connected (paragraph 0029).

Regarding Claim 11, Nge discloses wherein the electronic device can be activated after the predetermined notification is received from the power supply apparatus (paragraph 0038; i.e., the primary power path 102 is enabled [the electronic device is “activated”] after receiving the PS_RDY signal).

Regarding Claim 12, Nge discloses wherein activation of the electronic device is disabled after a control unit of the electronic device determines that the power supply apparatus is connected to the connection unit (paragraph 0038; i.e., the request message is sent [after which the primary power path 102 is disabled] after the device recognizes that the power supplying device is connected).

Regarding Claim 13, Nge discloses wherein the control unit determines that the power supply apparatus is connected to the connection unit by detecting that voltage is supplied to a VBUS terminal (paragraph 0029).

Regarding Claim 14, Nge discloses wherein the control unit determines that the power supply apparatus is connected to the connection unit by detecting that voltage is supplied to the second terminal (paragraph 0035; i.e., the fact that the control unit receives data at the second terminal from the power supply apparatus would indicate that the power supply apparatus is connected). 

Regarding Claim 15, Nge discloses wherein the control unit determines that the power supply apparatus is connected to the connection unit by detecting receipt of the power supply capability information from the power supply apparatus (paragraph 0035).

Regarding Claim 16, Nge discloses wherein activation of the electronic device is disabled after the power supply apparatus is connected to the connection unit when no battery is connected to the electronic device and before the predetermined notification is received from the power supply apparatus when no battery is connected to the electronic device (paragraph 0029).

Regarding Claims 21 and 22, McPherson teaches an operation switch, wherein the receiving unit receives the instruction for activating the electronic device in accordance with an operation of the operation switch by the user (Figure 3, item 322, paragraph 0088).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nge and McPherson as applied to Claims 1 and 9, and further in view of Hayashi et al. (“Hayashi”) (U.S. Patent Application Publication Number 2017/0142309).
Regarding Claims 8 and 17, Nge and McPherson do not expressly disclose wherein the control unit performs control so that information indicating that instantaneous interruption of power supply can occur is displayed on a display unit in a case where voltage supplied from the power supply apparatus does not equal to 5 V.
In the same field of endeavor (e.g., power supplying techniques), Hayashi teaches wherein the control unit performs control so that information indicating that instantaneous interruption of power supply can occur is displayed on a display unit in a case where voltage supplied from the power supply apparatus does not equal to 5 V (paragraph 0045; i.e., it would have been obvious to one of ordinary skill in the art to have provided the information for a wide variety of voltages, including five volts).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Hayashi’s teachings of power supplying techniques with the teachings of Nge and McPherson, for the purpose of letting the user know that the device may be disabled soon, which would allow the user to prepare for such interruption (e.g., by backing up data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for activating an attached device by a user.




Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/Primary Examiner, Art Unit 2186